COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jose Luis Cardenas a/k/a Jose L. Cardenas a/k/a Jose Luis Cardenas
                           d/b/a J&S Body Shop v. Betty Wilson & Jeffery Wilson

Appellate case number:     01-13-00509-CV

Trial court case number: 2013-25987

Trial court:               215th District Court of Harris County

        Appellant, Jose Luis Cardenas, has filed a “Motion for a Filing Deadline Extension.” In
his motion, Cardenas states that he is “await[ing] the final draft of a court reporter transcript” and
“offered to avoid needing a corrected court reporter transcript” by submitting “the digital
recording of the proceeding,” and he requests an extension of time to file his brief until after “the
final draft of a court reporter transcript is hopefully successfully obtained.” We deny the motion
in part, but grant an extension of time to file the brief and order the brief due 30 days from the
date of this order.
        When trial court proceedings are stenographically recorded, the reporter’s record consists
of the court reporter’s transcription of the portions of the proceedings designated by the parties.
See TEX. R. APP. P. 34.6(a)(1). If anything relevant is omitted from the record, any party may by
letter direct the court reporter to file a supplemental record containing the omitted item. See
TEX. R. APP. P. 34.6(d). If the reporter’s record contains any inaccuracies, the parties may agree
to correct the inaccuracy or, if a dispute arises after the record has been filed in the appellate
court and the parties cannot agree to a correction, we may submit the dispute to the trial court for
resolution. See TEX. R. APP. P. 34.6(e)(1), (3).
        The court reporter filed the reporter’s record in this case on July 1, 2013. The record
indicates that the proceedings in the trial court were recorded by stenographic method.
Therefore, the reporter’s record in this appeal consists of the court reporter’s transcription of the
proceedings designated by the parties.1 See TEX. R. APP. P. 34.6(a)(1). In his motion, Cardenas

1
       The clerk’s record on file with the Court contains no written request for preparation of
       the reporter’s record, nor does it contain any designation of the proceedings to be
       transcribed or exhibits to be included in the record. See TEX. R. APP. P. 34.5(a)(9)
       (requiring written request for reporter’s record to be included in clerk’s record);
       34.6(b)(1) (requiring appellant to request preparation of reporter’s record in writing and
states that he “offered to avoid needing a corrected” reporter’s record and that he is awaiting the
“final draft” of the reporter’s record, but he fails to state that the record is incomplete or provide
any indication as to what, if anything, is inaccurate in the record or otherwise in need of
correction.
        Accordingly, we DENY Cardenas’ motion insofar as it requests an indefinite extension of
time. If the reporter’s record contains an inaccuracy, the parties should notify the Court of any
agreement they make to correct the record or Cardenas should notify this Court of any dispute
regarding the accuracy of the record, so that we may submit the dispute to the trial court for
resolution. See TEX. R. APP. P. 34.6(e)(1), (3).
       We grant an extension of time to file a brief, and ORDER Cardenas to file his brief
within 30 days. If the brief is not filed within 30 days, Cardenas must move for a further
extension of time providing a reasonable explanation of the need for any further extension, or his
appeal may be dismissed. See TEX. R. APP. P. 10.5(b), 38.6(d), 38.8(a), 42.3(b).
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: July 30, 2013




       to designate portions of proceedings and exhibits to be included), (b)(2) (requiring
       appellant to file copy of written request with trial court clerk).